STATE OF MICHIGAN

                           COURT OF APPEALS



MERCEDES-BENZ FINANCIAL SERVICES                                   UNPUBLISHED
USA, LLC, a Delaware limited liability company,                    February 24, 2015
f/d/b/a
MERCEDES-BENZ FINANCIAL, a business unit
of DCFS USA, LLC,

               Plaintiff-Appellee,

v                                                                  No. 319280
                                                                   Wayne Circuit Court
ROY ANTONIO LAUES-GHOLSTON,                                        LC No. 13-007462-PD

               Defendant-Appellant.


Before: SERVITTO, P.J., and STEPHENS and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right the circuit court order granting plaintiff summary
disposition. We affirm.

                                      I. BACKGROUND

        This is an action for claim delivery and damages arising from the breach of a retail
installment contract (the contract) for a 2009 Mercedes-Benz vehicle. Defendant entered into the
contract with dealer Mercedes-Benz of Novi in January 2009. The contract pursuant to its terms
was assigned to Diamler Chrysler Financial Services (DCFS). Defendant stopped making
payments in August 2012. Plaintiff filed a Verified Complaint and Motion for Possession
Pending Entry of Final Judgment Pursuant to MCR 3.105(E) on behalf of Mercedes-Benz
Financial Services USA, LLC (MBF) in June 2012. The Verified Complaint averred defendant
was in breach of the contract for nonpayment and for having possibly transferred possession of
the vehicle to a third-party without MBF’s permission. Defendant’s untimely answer admitted
that payments had not been made and that defendant was no longer in possession of the vehicle.
Plaintiff moved for summary disposition under MCR 2.116(C)(10) and entry of judgment under
MCR 2.116(I). Defendant filed no response. At a hearing regarding immediate repossession of
the vehicle, defendant challenged the assignment of his contract from DCFS to MBF, whether
MBF was the proper party to collect on the contract, and stated his fear that he would have to pay
the debt twice, to MBF and DCFS. After reviewing documents evidencing the merger and
acquisition of the companies, the circuit court found that MBF was the party in interest and that



                                               -1-
payment of the contract debt would extinguish MBF’s lien on the vehicle. The court
communicated these findings to defendant orally and entered an order memorializing those
findings. The court granted summary disposition for the plaintiff and entered a money judgment
in the amount of $37,687.01. The judgment and order afforded the defendant the opportunity to
submit a cashier’s check in the amount of $37,687.01 made out to the Wayne County Clerk’s
Office in lieu of surrendering the vehicle by a date certain. Defendant appeals from that order.

                           II. DEFENDANT’S CLAIMS OF ERROR

       On appeal defendant posits that MBF was without standing to sue, the circuit court was
without subject matter jurisdiction to decide the case, and granted summary disposition
erroneously to plaintiff. We disagree.

       This Court reviews all of defendant’s issues de novo. Duncan v Michigan, 300 Mich
App 176, 191; 832 NW2d 761 (2013) (Standing); Durcon Company v Detroit Edison Company,
250 Mich. App. 553, 556; 655 NW2d 304 (2002) (Jurisdiction); Maiden v Rozwood, 461 Mich.
109, 118; 597 NW2d 817 (1999) (Summary Disposition).

         Defendant first challenges MBF’s standing to sue by attacking the validity of the
assignment of his contract from DCFS to MBF. There is no support factually or legally for
defendant’s standing argument. Generally, a party has standing if it has “a legal or equitable
right, title, or interest in the subject matter of the controversy.” MOSES Inc v SEMCOG, 270
Mich. App. 401, 414; 716 NW2d 278 (2006). “[T]he standing inquiry focuses on whether a
litigant is a proper party to request adjudication of a particular issue and not whether the issue
itself is justiciable.” Lansing Sch Educ Ass'n v Lansing Bd of Educ, 487 Mich. 349, 355; 729
NW2d 686 (2010) (internal quotation makes and citation omitted). Defendant does not challenge
the affidavit from the assistant secretary for MBF which states that MBF was a business unit of
DCFS and purchased the retail installment contracts once assigned to DCFS. Defendant has no
standing to challenge the contracts between MBF and DCFS because he was not a party to those
contracts. See Woods v Ayres, 39 Mich. 345, 346–347 (1878). Finally, defendant’s installment
contract contains no language prohibiting its assignment.

         Defendant next challenges the circuit court’s subject matter jurisdiction. This challenge
fails, also. “Circuit courts have original jurisdiction to hear and determine all civil claims and
remedies, except where exclusive jurisdiction is given in the constitution or by statute to some
other court or where the circuit courts are denied jurisdiction by the constitution or statutes of
this state.” MCL 600.605. “Thus, circuit courts are presumed to have subject-matter jurisdiction
unless jurisdiction is expressly prohibited or given to another court by constitution or statute.” In
re Wayne Co Treasurer Petition, 265 Mich. App. 285, 291; 698 NW2d 879 (2005). Under MCL
600.8301(1), subject-matter jurisdiction is conferred with the district court when the amount in
controversy is less than $25,000. “[T]he plain, ordinary, and legal meaning of ‘amount in
controversy’ under MCL 600.8301(1) is the amount the parties to a lawsuit dispute, argue about,
or debate during the litigation.” Moody v Home Owners Ins Co, 304 Mich. App. 415, 430; 849
NW2d 31 (2014). Here, the amount in controversy was never argued to be less than $30,000.

        Defendant lastly challenges the circuit court’s decision to grant plaintiff summary
disposition. Summary disposition under MCR 2.116(C)(10) is appropriate when “there is no


                                                -2-
genuine issue as to any material fact, and the moving party is entitled to judgment as a matter of
law.” An MCR 2.116(C)(10) motion tests the factual sufficiency of the complaint. Maiden, 461
Mich. at 120. Defendant did not respond to plaintiff’s motion for summary judgment in writing.
However, both in his oral response at the hearing and in his tardy answer to the Verified
Complaint, he admitted that he breached the contract. His oral dispute concerning the amount
owed under the contract was neither made under oath, nor otherwise supported. “If the opposing
party fails to present documentary evidence establishing the existence of a material factual
dispute, [a (C)(10)] motion is properly granted.” Smith v Globe Life Ins Co, 460 Mich. 446, 455;
597 NW2d 28 (1999).

       Affirmed.

                                                            /s/ Deborah A. Servitto
                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Michael J. Kelly




                                               -3-